Title: To John Adams from Adrianus Dubbeldemuts, 18 March 1782
From: Dubbeldemuts, Adrianus
To: Adams, John



Rotterdam Le 18 mars 1782
Son Excellence

Il y a quelque tems que J’ai eu l’Honneur de Correspondre avec Votre Excelle. Depuis Cette Epoque Rien d’Interessant Sest Presentee pour que J’ai pu avoir eu Celuy de vous Ecrire, et quoi que Je Compte que Votre Excellence Sera deja Instruit de l’Intention tant des Commercants des Villes d’amsterdam, Rotterdam et autres, Je Crois Etre Utille de vous Envoyer Copie de la Requete que Les Committés des Negociants de Cette Ville, dont J’ai l’honneur d’Etre du Nombre, ont Presentee Samedy passee a notre Magistrat, La gazette de Damermeer en fait mention aujourd’huy, mais Come elle en donne un detail Imparfait. J’Espere que Votre Excellence ne trouvera pas meauvais de Liberté que Je viens de Prendre, a quoi J’ajoute mon desir d’Etre honnoree de Votre Reponce, et Si votre Excellence voudrait me donner Ses Reflections. Le tacherai d’y Satisfaire, tant par mon Zêle que le desir que Les Committees de notre Ville et les negociants en general, ont, de nous unir avec Votre Republique dont J’Espere Le Succes desiré.
Comme J’ai Eprouvé que Les Lettres a mon addresse ne Soyent quelque fois decachettee, Je prends la liberté de Vous Prier la Permission d’Envoyer notre messager qui Vient a la Haie 3 fois par Semaine, a l’Hotel de Votre Excellence, pour demander Ses ordres. Ce Sont les mardis Jeudi et Samedis Vers les 2 heures apres midi que cet homme pourrai Venir.


J’ai l’honneur d’Etre avec les Sentiments du plus profond Respect De Votre Excellence Le Tres Humble Serviteur
A Dubbeldemuts

